Citation Nr: 1437383	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-26 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a higher initial rating, greater than 10 percent, for degenerative disc disease of the lumbar spine.
 

REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1991 to May 2011.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for degenerative disc disease and assigned a 10 percent initial rating.  The Veteran appealed the initial rating assigned in this decision, and the matter is now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal, to include radiographic imaging of the spine.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDING OF FACT

Throughout the initial rating period, degenerative disc disease of the lumbar spine has been productive of pain with the functional equivalent of extension to 15 degrees, and flexion to 65 degrees.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Rating for Degenerative Disc Disease of the Lumbar Spine

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating for degenerative disc disease of the lumbar spine is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the July 2011 decision on appeal, the Veteran was awarded service connection for degenerative disc disease of the lumbar spine and granted an initial evaluation of 10 percent effective June 1, 2011.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (DC 5235), sacroiliac injury and weakness (DC 5236), lumbosacral or cervical strain (DC 5237), spinal stenosis (DC 5238), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (DC 5240), spinal fusion (DC 5241), and degenerative arthritis of the spine (DC 5242) (for degenerative arthritis of the spine, see also DC 5003).  The Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5237 (2013).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (DC 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Generally, for claims in which symptoms of a neurologic defect have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions are to be rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120 (2013).  Service connection for right lower extremity radiculopathy - which the record reflects is associated with the Veteran's degenerative disc disease of the lumbar spine - has been established, and the initial rating assigned is not the subject of the current appeal.

After reviewing the entire claims file, the Board finds that the Veteran's service-connected low back disability has been not more than 10 percent disabling throughout the period on appeal.  The Board finds that degenerative disc disease has been productive of the functional equivalent of extension to 15 degrees, and flexion to 65 degrees.

In a September 2011 statement, the Veteran reported that he had undergone "literally hundreds of chiropractic appointments" during his two-decade period of active service.  The Board has reviewed service the treatment records, but notes that the period on appeal began following the Veteran's separation from active duty.  Nonetheless, his history of in-service treatment is relevant to the extent that it demonstrates the long-standing nature of the Veteran's service-connected low back disability. 

Both the Veteran and his wife have reported that his capacity to exercise, complete yard work, and play with his children diminish significantly due to low back symptoms including pain.  The Veteran has also endorsed the use of pain medication, ice packs, and continued chiropractic treatment.  To the extent that these symptoms are capable of lay observation, this testimony is competent and probative of the current level of symptomatology and its effects on the Veteran's activities of daily living.  Layno v. Brown, 6 Vet. App. 465 (1994).

Of even greater probative value, however, is the carefully conducted clinical evaluation performed on VA examination in June 2011, during which the Veteran accurately reported his injury and treatment history, and described low back pain, stiffness, aching, tightness, and intermittent spasms affecting the midline, lumbar, and paralumbar regions.  Flare-ups occurred weekly, and were precipitated by prolonged sitting, overexertion bending, lifting, twisting, or prolong standing.  The Veteran reported no specific functional limitations associated with walking, but did indicate that standing was limited to 15 to 20 minutes.  He reported missing work two days in the last year due to his back and denied incapacitating episodes associated with low back symptomatology.  Extension was from 0 to 20 degrees, with tenderness beginning at 15 degrees, and flexion was from 0 to 80 degrees, with tenderness beginning at 65 degrees.  Examination revealed that on repetitive use there was "some increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss of range of motion."  The examiner opined that they were unable to determine any additional limitation during a flare-up "without resorting to mere speculation."

With regard to occupational impacts, numerous disorders, including lumbar spine degenerative disc disease with right lower extremity radiculopathy, resulted in "significant effects" on the Veteran's usual occupation but only as a result of decreased mobility.  Finally, x-ray imaging showed moderate degenerative disc disease with disk space narrowing at the L4-5 and L5-S1 levels, with normal alignment and no scoliosis.

In July 2011, magnetic resonance imaging was made of Veteran's lumbar spine and showed mild to moderate multilevel degenerative spondylolysis of the low back.  To the extent of the Veteran has suggested that this diagnosis may warrant a rating of greater than 10 percent, the Board notes that other than the Veteran's non-competent lay statements, the record does not reflect that spondylolysis is associated with service-connected degenerative disc disease, or productive of symptoms which more closely reflect the criteria for 20 percent evaluation under 38 C.F.R. § 4.71a.

Again, after reviewing the entire claims file, the Board finds that for the entire appeal period, degenerative disc disease of the low back has been not more than 10 percent disabling.  In so finding, the Board has considered such factors as weakness, fatigability, incoordination, and pain on movement, and notes that while than the VA examiner was unable to comment on additional limitations as due to the foregoing factors, the Veteran himself has not argued that such additional limitations exist.  Because the Veteran is otherwise competent to state his belief that he does have additional limitations, the Board finds his lack of such complaints while otherwise affirmatively endorsing symptoms to be positive evidence that he does not experience additional functional limitations.

The Board has also considered whether a higher rating may be warranted under or more alternative Diagnostic Codes but finds that one is not.  Specifically, the General Rating Formula for Diseases and Injuries of the Spine relates to all orthopedic disorders of the spine, including the Veteran's service-connected degenerative disc disease, and accordingly contemplates his symptomatology.

Finally, the Board has considered whether one or more separate ratings may be warranted for a neurologic disorder associated with the Veteran's service-connected lumbar disability under 38 C.F.R. § 4.120, but finds that one is not.  Specifically, service connection for right lower extremity radiculopathy, the only neurologic disorder which the evidence shows is related to the Veteran's degenerative disc disease, has already been established and is not subject to the current appeal.

Accordingly, the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

With regard to whether referral for an extraschedular rating is warranted for the service-connected degenerative disc disease.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of limitation of motion of the spine, and associated symptoms such as muscle spasm, guarding, tenderness, and abnormal gait; thus, the demonstrated manifestations - primarily limitation of motion of the spine - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  The Board also notes that the Veteran's complaints of functional limitations such as reduced capacity to perform household chores, as well as sitting and standing for long durations, are associated with pain - and such functional limitations due to pain have been considered through application of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202.

For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's degenerative disc disease of the lumbar spine, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his degenerative disc disease, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted. 
 
Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  A notice letter was sent to the Veteran in June 2011, prior to the initial adjudication of the claim on appeal.  That said, the Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  In a September 2011 statement, the Veteran suggested that VA had not considered in-service chiropractic care, however the Board notes that all service treatment records have been considered, to include those records relating to such care.

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as available and identified records of treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examination in June 2011, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

An initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.	




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


